Title: To James Madison from Samuel Snow, 14 April 1802
From: Snow, Samuel
To: Madison, James


					
						Sir,
						Providence 14th. April 1802
					
					I have the honour to enclose to you a semi–annual Report of Vessels entered at Canton 

between the last day of December 1800 and the first day of July 1801, received from my Agent 

there by a late arrival. No special communications accompanied this report. I have the honour to be 

with great Respect Sir, your most obedient, and very humble servant
					
						Samuel Snow
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
